FILE COPY



        In re Otto Ray
     KietzmanAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 4, 2014

                                           No. 04-14-00185-CR

                                     IN RE Otto Ray KIETZMAN

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On April 2, 2014, this court received a motion to withdraw as attorney of record from
counsel appointed by the trial court to represent relator in the underlying criminal proceeding.
The panel has considered the motion and it is DENIED WITHOUT PREJUDICE to filing a
motion to withdraw in the trial court. See TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2) (West
Supp. 2013).

           It is so ORDERED on April 4th, 2014.                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1 This proceeding arises out of Cause No. 2013W0631, styled The State of Texas v. Otto Ray Kietzman, pending in
the Criminal District Court, Magistrate Court, Bexar County, Texas, the Honorable Andrew Carruthers presiding.